Name: Commission Regulation (EC) No 1022/2008 of 17 October 2008 amending Regulation (EC) No 2074/2005 as regards the total volatile basic nitrogen (TVB-N) limits (Text with EEA relevance)
 Type: Regulation
 Subject Matter: foodstuff;  fisheries;  health;  animal product
 Date Published: nan

 18.10.2008 EN Official Journal of the European Union L 277/18 COMMISSION REGULATION (EC) No 1022/2008 of 17 October 2008 amending Regulation (EC) No 2074/2005 as regards the total volatile basic nitrogen (TVB-N) limits (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1), and in particular Article 11(9) thereof, Whereas: (1) Section VIII of Annex III to Regulation (EC) No 853/2004 provides that food business operators are to carry out specific checks in order to prevent fishery products which are unfit for human consumption from being placed on the market. Those checks also include the total volatile basic nitrogen (TVB-N) limits, which are not to be exceeded. (2) Chapter I of Section II of Annex II to Commission Regulation (EC) No 2074/2005 of 5 December 2005 laying down implementing measures for certain products under Regulation (EC) No 853/2004 of the European Parliament and of the Council and for the organisation of official controls under Regulation (EC) No 854/2004 of the European Parliament and of the Council and Regulation (EC) No 882/2004 of the European Parliament and of the Council, derogating from Regulation (EC) No 852/2004 of the European Parliament and of the Council and amending Regulations (EC) No 853/2004 and (EC) No 854/2004 (2) lays down the TVB-N limits for certain categories of fishery products and the analysis methods to be used. (3) Pursuant to Annex III to Regulation (EC) No 853/2004, when vessels that have not been designed and equipped to preserve fresh fishery product for more than 24 hours are landing their catch, fresh fishery products must undergo chilling as soon as possible after landing and be stored at the temperature of melting ice. (4) However, when whole fishery products handled in such vessels are used directly in the preparation of fish oil for human consumption, the raw material may be processed up to 36 hours without chilling after the catch or the loading on the vessel, provided that the fishery products still meet the freshness criteria. (5) It is therefore appropriate to lay down a general TVB-N limit that should not be exceeded in fish species used for the direct production of fish oil for human consumption, when using that possibility. (6) Due to variation between species, it may also be appropriate to lay down higher TVB-N limits for certain species. Pending the harmonisation at Community level of those higher TVB-N limits, Member States should be allowed to apply national limits for certain species, provided that the fish still meet the freshness criteria. (7) Regulation (EC) No 2074/2005 should therefore be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 2074/2005 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 10th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 October 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 139, 30.4.2004, p. 55. Corrected version in OJ L 226, 25.6.2004, p. 22. (2) OJ L 338, 22.12.2005, p. 27. ANNEX In Chapter I of Section II of Annex II to Regulation (EC) No 2074/2005, point 1 is replaced by the following: 1. Unprocessed fishery products shall be regarded as unfit for human consumption where organoleptic assessment has raised doubts as to their freshness and chemical checks reveal that the following TVB-N limits are exceeded: (a) 25 mg of nitrogen/100 g of flesh for the species referred to in point 1 of Chapter II; (b) 30 mg of nitrogen/100 g of flesh for the species referred to in point 2 of Chapter II; (c) 35 mg of nitrogen/100 g of flesh for the species referred to in point 3 of Chapter II; (d) 60 mg of nitrogen/100 g of whole fishery products used directly for the preparation of fish oil for human consumption as referred to in the second sub-paragraph of Part B(1) of Chapter IV of Section VIII of Annex III to Regulation (EC) No 853/2004; however, where the raw material complies with points (a), (b) and (c) of Part B(1) of that Chapter, Member States may set limits at a higher level for certain species pending the establishment of specific Community legislation. The reference method to be used for checking the TVB-N limits involves distilling an extract deproteinised by perchloric acid as set out in Chapter III.